UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4324 ANDREA ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) New York 11-0482020 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 65 Orville Drive, Bohemia, New York 11716 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code): 631-719-1800 Indicate by checkmark whether the registrant (1) has filed all reports required to by filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes _X_ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X_ Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of November 10, 2008, there are 60,406,945 common shares outstanding. PART
